Case: 18-10611      Document: 00514916866         Page: 1    Date Filed: 04/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-10611                                FILED
                                  Summary Calendar                          April 15, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
PACIFIC PREMIER BANK,

              Plaintiff - Appellee

v.

CHETNA HIRA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:17-CV-312


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM:*
       Midland Hotels, LLC stopped making payments on a business loan
issued by Pacific Premier Bank. Chetna Hira guaranteed the loan. After
Midland stopped making payments, it filed for bankruptcy.                      Pacific then
brought his breach-of-guaranty action, demanding that Hira pay the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-10611        Document: 00514916866          Page: 2     Date Filed: 04/15/2019



                                        No. 18-10611
remaining balance. Pacific moved for summary judgment, and the district
court granted the motion. Hira now appeals.
                                               I.
       In December 2012, Pacific made a business loan of $2,440,000 to Midland
Hotels, LLC. Under the accompanying note, Midland was obligated to make
payments on the first of every month. Failure to do so would result in default.
In 2015, Midland stopped making payments and then, in 2017, filed for
bankruptcy.       During the bankruptcy proceedings, Midland paid Pacific
$1,200,000, which was applied to the principal of the loan. $1,272,347.03
remains outstanding. 1
       Hira served as guarantor for the loan, and, according to the guaranty
agreement, Hira “unconditionally guarantee[d] payment to [Pacific] of all
amounts owing under the Note.” Now, with Midland in bankruptcy, Pacific
seeks the remainder of the loan from Hira. 2
       Below, the district court granted Pacific’s motion for summary judgment,
holding that uncontroverted summary judgment evidence showed that (1) Hira
entered an unconditional guaranty with Pacific, (2) Midland and Hira failed to
make payments, and (3) Pacific upheld its end of the bargain.




       1  The outstanding balance consists of $1,083,647.96 in principal, $157,625.55 in
interest, $19,296.84 in additional interest, $11,776.68 in late charges, and $127.00 in fees.

       2  For purposes of diversity jurisdiction, Pacific was required to plead that Hira is a
citizen of, or domiciled in, Texas. Pacific, however, only pleaded that Hira resides in Texas.
In response to our request for additional briefing, Pacific showed that Hira is a citizen of
Texas. Hira’s place of business, residency, deed of trust, and LLC membership are all in
Texas. Hira also admitted that she is a resident of Texas in her answer to Pacific’s complaint.
Based on this evidence, we conclude that Hira is a citizen of Texas for purposes of diversity
jurisdiction. See Coury v. Prot, 85 F.3d 244, 249–51 (5th Cir. 1996) (“In determining a
litigant’s domicile, the court must address a variety of factors. . . . The factors may include
the places where the litigant . . . owns real and personal property, . . . has places of business
or employment, and maintains a home for his family.”).
                                               2
       Case: 18-10611   Document: 00514916866     Page: 3    Date Filed: 04/15/2019



                                  No. 18-10611
                                        II.
        A district court’s grant of summary judgment is reviewed de novo.
DePree v. Saunders, 588 F.3d 282, 286 (5th Cir. 2009). This court applies the
same standards as the district court, id., granting summary judgment where
there is no genuine issue as to any material fact and the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). “A genuine issue of
material fact exists ‘if the evidence is such that a reasonable jury could return
a verdict for the non-moving party.’” Crawford v. Formosa Plastics Corp., La.,
234 F.3d 899, 902 (5th Cir. 2000) (quoting Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986)). The court is to consider evidence in the record in the
light most favorable to the non-moving party and draw all reasonable
inferences in favor of that party. Thorson v. Epps, 701 F.3d 444, 445 (5th Cir.
2012). The non-movant, however, must go beyond the pleadings and present
specific facts indicating a genuine issue for trial in order to avoid summary
judgment.     Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).        Summary
judgment is appropriate if the non-movant “fails to make a showing sufficient
to establish the existence of an element essential to that party’s case.” Id. at
322.     An appellate court may affirm summary judgment “on any ground
supported by the record, even if it is different from that relied on by the district
court.” Holtzclaw v. DSC Commc’ns Corp., 255 F.3d 254, 258 (5th Cir. 2001).
                                        III.
        Hira argues that we must overturn the district court’s decision for two
reasons. First, Hira argues that Pacific lacks standing. Second, she argues
that the district court improperly based its decision on evidence outside the
summary judgment record.




                                         3
     Case: 18-10611      Document: 00514916866        Page: 4     Date Filed: 04/15/2019



                                     No. 18-10611
                                            A.
      Hira first argues that Pacific does not have standing because Pacific does
not have a right to all the remaining unpaid balance under the loan note. 3
Hira’s argument is unconvincing.
      To have Article III standing, a plaintiff must establish three things: (1)
an injury in fact, (2) causation, and (3) redressability. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-561 (1992); see also Three Expo Events, L.L.C. v.
City of Dallas, 907 F.3d 333, 341 (5th Cir. 2018). All three are present here.
      Hira admits that Pacific is owed at least some of the remaining balance,
an admission that is supported by the loan documents and payment history.
Pacific’s documented contractual right is more than sufficient to grant
standing. Intrepid Ship Mgmt., Inc. v. PRC Envtl., Inc., 711 F. App’x 208, 210
(5th Cir. 2017) (per curiam) (unpublished) (holding that “a proprietary
interest” satisfies the standing requirements); Kelly Tiras v. Bailey Props.,
L.L.C., 659 F. App’x 753, 756 (5th Cir. 2016) (per curiam) (unpublished)
(holding that the party to a contract “has standing to assert a breach of contract
claim”); Servicios Azucareros de Venez., C.A. v. John Deere Thibodeaux, Inc.,
702 F.3d 794, 801 (5th Cir. 2012) (“[The plaintiff] does not seek to raise anyone
else’s legal rights; it has asserted its own personal and particularized injuries,
not generalized grievances; and its injuries involve the type of interests that
have traditionally been protected by the common law of contracts.”).
                                            B.
       Next, Hira argues that the district court erred when it relied on evidence
outside the summary judgment record. Pacific moved for summary judgment
and presented an initial calculation of the outstanding loan balance. But it


      3   Hira points out that the United States Small Business Administration (“SBA”) made
a payment on the guaranteed portion of the note. But Hira agreed in the guaranty that her
liability would continue even if the SBA paid Pacific.
                                            4
    Case: 18-10611    Document: 00514916866      Page: 5   Date Filed: 04/15/2019



                                 No. 18-10611
later discovered that this calculation was wrong, so Pacific moved to
supplement the record with an accurate calculation. The district court neither
granted nor denied the motion to supplement, but it nevertheless granted
summary judgment. When it entered its final judgment, the district court
granted Pacific the newly calculated amount. Hira never presented her own
calculations, and she does not contest Pacific’s calculations.
      Again, Hira’s arguments are not convincing for two reasons. First, the
district court’s summary judgment opinion did not depend on Pacific’s
supplementary damages evidence—the opinion dealt solely with Hira’s
liability under the guaranty. In granting the summary judgment motion, the
district court never purported to calculate the outstanding balance of the note.
Instead, the district court ordered the parties to submit proposed final orders
after granting summary judgment. Pacific’s new evidence did not affect the
grant of summary judgment; it affected the final judgment only.
      Second, Hira never proposed her own calculations, a step she was
required to take by Texas law and the district court’s summary judgment
order. RBC Real Estate Fin., Inc. v. Partners Land Dev., Ltd., 543 F. App’x
477, 480 (5th Cir. 2013) (per curiam) (unpublished) (upholding a grant of
summary judgment because the appellants “did not provide any controverting
summary judgment evidence to the district court”); 8920 Corp. v. Alief Alamo
Bank, 722 S.W.2d 718, 720 (Tex. App.—Houston [14th Dist.] 1986 writ ref’d
n.r.e.) (granting a motion for summary judgement because the appellants
“presented no controverting affidavits that could raise a fact issue as to
appellee’s method of computation and the accuracy of its figures.”). Without
providing a competing calculation, Hira failed to raise a genuine issue of
material fact. See RBC Real Estate, 543 F. App’x at 480.




                                        5
   Case: 18-10611   Document: 00514916866   Page: 6   Date Filed: 04/15/2019



                             No. 18-10611
                                  IV.
    For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                   6